Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The examiner offers and interview to discuss an appropriate amendment and filing terminal disclaimer, to overcome the double patenting rejections vs. obvious double patenting rejections set forth below, if desired.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 7, 9-10, 15 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 9 and 17 of U.S. Patent No. 10,108,653. Although the claims at issue are not identical, they are not patentably distinct from each other because (as described below).
Regarding application claims 1 (method), 9 (product) and 17 (apparatus), recites as recited in patented claims 1, 9 and 17 respectively, but, the patented claims is narrower for further reciting, 
“wherein the modify operation comprises performing a lookup into a parent node for determining a child node to modify, the child node including a linked list, and the modify inserts new entries to the linked list by 

It is noted the above, is understood, to access, a hierarchical data structure (parent to child), to locate stored data in the hierarchical data structure, to, access and/or to manipulate, as well as generate nonrepeating sequences etc…, is deemed conventional known features in the art and not deemed needed to support, patentability of the application claims, with respect to the patented claims, as outlined above.
Regarding claims 7 and/or 15, are seen as a an obvious combination of patented, claims 5 and 6, therefore, are deemed an obvious variation of claim limitations, deemed obvious in view of the patented claims and known prior art.

But, allowance the application claims 1-2, 7, 9-10, 15 and 18, of the instant application would deem result in a time-wise extension of the monopoly previously granted for the invention defined by patent claims, therefore, obviousness type double patenting is deemed proper.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 3-6, 8, 11-14, 16 and 19-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 9 and 17 of prior U.S. Patent No. 10,108,653. This is a statutory double patenting rejection.
	Regarding application dependent claims 3, 11 and 19, are deemed to recite, as recited in claim 1, 9 and 17, respectively.
Regarding application dependent claims 4-5, 12-13, 20 with respect to their independent claims, respectively, recite, as recited (same), as in patented dependent claims 2-3, 10-11 and 18, respectively.
Regarding application dependent claims 6 and 14, with respect to their independent claims, respectively, recite, as recited (same), as in patented dependent claims 4 and 12, respectively.
Regarding application dependent claims 8 and 16, with respect to their independent claims, respectively, recite, as recited (same), as in patented dependent claim 8 and 16, respectively.
The terminal disclaimer will not ovulate the rejections of the same claims, applicant needs to amend to remove, “any same scope claims”, either independent as well as dependent claims, as understood.

	

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record Vincent F. Boccio whose telephone number is (571) 272-7373. 

The examiner can normally be reached on between Monday-Thursday between (8:30 AM to 5:00 PM).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Boris Gorney can be reached on (571) 270-5626. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:

"http://portal.uspto.gov/external/portal/pair" 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC)
866-217-9197 (toll-free) 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2158